        Case 1:19-cr-00064-GHW Document 108 Filed 07/30/21 Page 1 of 2
                                        U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 30, 2021

BY ECF

The Honorable Gregory H. Woods
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

           Re:     United States v. Natalie Mayflower Sours Edwards,
                   19 Cr. 64 (GHW)

Dear Judge Woods:

        The Government respectfully writes in opposition to the defendant’s letter motion of today
to delay her surrender, scheduled for this Monday, August 2, 2021, by an indefinite period, and
for at least approximately one month. As the Government advised defense counsel last night,
although the Government does not believe it to be necessary, it would be willing to consent to a
modest extension of the surrender date, of a week or two, to permit the defendant to attend further
to her medical situation prior to her surrender. However, the defendant’s letter wholly fails to
justify her request for a longer, indefinite extension.

        As an initial matter, the Government notes that while the defendant bases her request on a
procedure she had on July 15, and a follow-up doctor’s visit on July 20, she did not seek to adjourn
her surrender until today, one business day before her scheduled surrender. The defendant does
not explain her delay.

        In any event, the defendant’s request is insufficiently supported and, based on known facts,
unwarranted. To be sure, the Government takes the concern of any defendant about receiving
timely and adequate medical treatment extremely seriously. But here, the defendant has provided
to the Court, just one business day before her scheduled surrender, a doctor’s letter, written at the
defendant’s own request, which reflects that (1) the defendant had a                 two weeks ago,
(2) five days after             , the defendant appeared to be experiencing
           and (3) as of July 20, 2021, ten days ago, the doctor recommended a follow-up visit,
which was scheduled for August 31, 2021. 1


1
    In an abundance of caution, without necessarily agreeing that all of the redactions are
warranted in light of the First Amendment and common law rights of access to judicial documents,
the Government has redacted portions of this letter, in its publicly-filed version, so as to match the
defendant’s redactions in her publicly-filed letter with respect to medical information.
         Case 1:19-cr-00064-GHW Document 108 Filed 07/30/21 Page 2 of 2

 Honorable Gregory H. Woods
 United States District Judge
 July 30, 2021
 Page 2

       The defendant, in short, does not appear to be in need of any pressing or complicated
medical attention. Nor does she explain why her second follow-up visit was scheduled by her for
long her after her scheduled surrender. Nor she allege, much less demonstrate, that such a visit,
or any other current or potential medical issue, is beyond the capability of the Federal Bureau of
Prisons (“BOP”). As the Court is aware, the BOP is well-equipped to handle all such conditions,
including, if warranted, in a Federal Medical Center (although there is no indication that the
defendant’s apparent                                    , experienced ten days ago, or any of her
other medical concerns, is of the type for which a medical center is remotely necessary).

        For these reasons, the Government submits that the Court would be justified in denying the
defendant’s motion in its entirety. However, as noted above, the Government has no objection to
the motion being granted in part and denied in part, and the defendant being permitted a limited,
specific, and final period to attend further to her medical issues before surrendering. The defendant
has not established that more, much less what she belatedly seeks, is warranted. See Calderon v.
Thompson, 523 U.S. 538, 555 (1998) (“Finality is essential to both the retributive and deterrent
functions of criminal law.”); United States v. Bert, 814 F.3d 70, 83 (2d Cir. 2016) (delays “may
‘impair the deterrent effect of punishment’” (quoting Zedner v. United States, 547 U.S. 489, 501
(2006)) (alteration incorporated)).

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                      By:     s/ Daniel C. Richenthal
                                              Kimberly J. Ravener
                                              Daniel C. Richenthal
                                              Assistant United States Attorneys
                                              (212) 637-2358/2109

cc:    (by ECF)

       Counsel of Record
